
	

113 HR 5452 IH: Child Support Assistance Act of 2014
U.S. House of Representatives
2014-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5452
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2014
			Mr. Duffy (for himself and Mr. Murphy of Florida) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Fair Credit Reporting Act to clarify the ability to use consumer reports in certain
			 cases to establish and enforce child support payments.
	
	
		1.Short titleThis Act may be cited as the Child Support Assistance Act of 2014.
		2.Use of consumer reports by State or local child support enforcement agenciesSection 604(a) of the Fair Credit Reporting Act (15 U.S.C. 1681b(a)) is amended—
			(1)in paragraph (4)—
				(A)in subparagraph (A), by striking or determining the appropriate level of such payments and inserting , determining the appropriate level of such payments, or enforcing a child support order, award,
			 agreement, or judgment;
				(B)in subparagraph (B), by adding and at the end;
				(C)by striking subparagraph (C); and
				(D)by redesignating subparagraph (D) as subparagraph (C);
				(2)by striking paragraph (5); and
			(3)by redesignating paragraph (6) as paragraph (5).
			
